DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2. Claims 21-43 are cancelled.
Claims 1-20 are currently pending and under examination herein.
Claims 1-20 are rejected.

Priority
3. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/147,545 filed 14 April 2015 and U.S. Provisional Application No. 62/147,555 filed 14 April 2015. The claims to benefit for priority are granted. Therefore, the effective filing date of the invention is 14 April 2015.

Information Disclosure Statement
4. The Information Disclosure Statements filed on 20 September 2018, 6 February 2018 and 11 July 2019 are in compliance with the provisions of 37 CFR 1.97. The IDS filed 11 July 2019 has been considered in full. The IDSs filed 20 September 2018 and 6 February 2018 have been considered in part. NPL references BQ and BV of the 20 September 2018 IDS and U and AA of the 6 February 2018 IDS were not considered because a legible copy of the references was not provided in the image file wrapper. A signed copy of the list of references cited from each IDS is included with this Office Action.

	
	
Drawings
5. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because: 
They do not include the following reference sign(s) mentioned in the description: 1106a, 1106b, and 1208.  
They include the following reference character(s) not mentioned in the description: 1201, 1207, 1209, 1212, 1219, 1222, and 1224 in Fig. 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6. The disclosure is objected to because: 
It contains an embedded hyperlink and/or other form of browser-executable code on pg. 68, paras. 1-3 and 5-7. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to for including graphical illustrations in the descriptive portions of the specification on pgs. 71-79, 81, and 83-98, which does not come within the purview of 37 CFR 1.58(a) (see MPEP 608.01.IV).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
A: an unfolding module configured to apply an unfolding algorithm in claim 14.
B: a first determining module configured to determine a relative significance of the subtensors as a ratio of the weighting coefficients in claim 14.
C: a second determining module configured to determine, by a processor and based on the relative significance of the subtensors, an indicator of a health parameter of a subject in claim 14.
D: an outputting module configured to output the indicator in claim 14. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as 
A: The unfolding module is defined as a computer-implemented program that carries out a tensor decomposition algorithm that is either a higher-order singular value decomposition, a higher-order generalized singular value, a higher-order eigen-value decomposition, or parallel factor analysis as set forth in paras. [0066], [0069]-[0131], and [0175].
B: The first determining module is defined as a computer-implemented program that calculates the ratio of the weighting coefficients as the relative significance in paras. [0069], [0096], [0116], [0127] and [0175].
C: While the instant specification states that a computer-implemented analysis module can determine an indicator of health based on the relative significance of the subtensors in para. [0070], the instant specification does not describe the particular algorithm carried out to determine the indicator of health based on the relative significance of the subtensors but rather just restates the function.
D: The output module is defined in para. [0173].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
35 USC 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


8. Claims 14-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 14, and those claims dependent therefrom, recite the limitation “a second determining module configured to determine, by a processor and based on the relative significance of the subtensors, an indicator of a health parameter of a subject” that has been interpreted to invoke 35 U.S.C. 112(f) (see above). However, as discussed in the Claim Interpretation section above, the instant specification does not describe the algorithm associated with the second determining module but rather merely restates the function of the second determining module. MPEP § 2181.IV sets forth that mere restatement of function in the specification without description of the means to accomplish the function fails to provide adequate written description under 35 U.S.C. 112(a). Therefore, the second determining module does not meet the written description requirement for means-plus-function limitations.
	

35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claims 1 and 12, and those claims dependent therefrom, recite limitations for an indicator of a health parameter and then recite “wherein the indicator is determined by ….” In lines 3-24 of claim 1 and lines 9-22 in claim 12. In addition, claims 2-9 and 11 recite further limitations of the wherein clause defining how the indicator was determined. It is unclear if the steps for determining the indicator are required to be performed as part of the claimed method or if these steps are not required to be performed within the metes and bounds of the invention and merely serve as product-by-process limitations on the indicator that recite steps previously performed outside the invention to define the indicator before its use in the claimed invention. For examination purposes, it is interpreted that the instant claims do not require performing the steps of the wherein clause within the metes and bounds of the claimed invention and instead merely recite product-by-process limitations on the indicator.
Claim limitation “a second determining module configured to determine, by a processor and based on the relative significance of the subtensors, an indicator of a health parameter of a subject” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above in the Claim Interpretation section, the second determining module is a computer-implemented means-plus-function limitation but the instant specification does not provide the specific algorithm utilized to determining an indicator of a health parameter but rather just restates the function. MPEP 2181.II.B sets forth that a rejection under 35 U.S.C. 112(b) is appropriate if the specification does not disclose a corresponding algorithm for a computer-implemented means-plus-function limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 1 and 12 recite administering a treatment based on an indicator of a health parameter of a subject. 
Claims 2-9 and 11 recite further limitations on the process used to previously define the indicator of the health parameter but are not required steps to be performed in the metes and bounds of the invention (see rejection under 35 U.S.C. 112(b) regarding the wherein clause in claims 1-9 and 11-12 above).
Claim 14 recites an unfolding module configured to apply an unfolding algorithm, a first determining module configured to determine a relative significance of the subtensors as a ratio of the weighting coefficients, and a second determining module configured to determine an indicator of health parameter based on the relative significance of the subtensors.
Claims 15-20 recite further limitations on the type of data analyzed or the unfolding algorithm that is applied.
The recitations of claims 1 and 12 describe the concept making a treatment decision based on a data value that is similar to a decision that a doctor makes in their mind when evaluating a health parameter of a patient and deciding on an appropriate treatment. Furthermore, the first and second determining module describe simple mathematical calculations or data analysis that can be practically performed in the human mind or with pen Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment, insignificant extra-solution activity or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claims 1 and 12 recites administering a treatment to a patient.
Claim 12 also recites receiving the indicator of the health parameter.
Claims 10 and 13 further limit administering the treatment to administering a drug to the subject, admitting the subject to a care facility, or performing an operation on the subject.
Claim 14 recites a processor associated with computer-implemented means-plus function limitations and an output module.
There are no limitations that indicate that the claimed computer-implemented modules or processors require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The receiving the health indicator step in claim 12 and the output module configured to output the indicator via a display or other generic computer component in claim 14 equate to necessary data gathering and outputting steps that equate to insiginificant extra-solution activity as set forth by the court in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). The steps for administering a treatment in claims 1, 10 and 12-13 do not recite a “particular” treatment as there is no indication of the type of treatment that is applied that would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a suitable treatment to the patient” without any relationship to how it pertains to the particular health parameter and instead merely applies the exception in a generic way and does no integrate the recited exception into a practical application (see MPEP 2106.04(d)(2)). As such, claims 1-20 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite 
Claims 1 and 12 recites administering a treatment to a patient.
Claim 12 also recites receiving the indicator of the health parameter.
Claims 10 and 13 further limit administering the treatment to administering a drug to the subject, admitting the subject to a care facility, or performing an operation on the subject.
Claim 14 recites a processor associated with computer-implemented means-plus function limitations and an output module.
As discussed above, there are no additional limitations to indicate that the claimed computer-implemented modules or processors require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The receiving the health indicator step in claim 12 and the output module configured to output the indicator via a display or other generic computer component in claim 14 equate to necessary data gathering and outputting steps that equate to insiginificant extra-solution activity as set forth by the court in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). The steps for administering a treatment in claims 1, 10 and 12-13 do not recite a “particular” treatment as there is no indication of the type of treatment that is applied that would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a suitable treatment to the patient” without any relationship to how it pertains to the particular health parameter and instead merely Step 2B: No). As such, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by University of Utah Research Foundation (WO 2013/036874; 6 February 2018 IDS Document), referred to hereafter as “UURF”. The italicized text corresponds to the instant claim limitations.
With respect to claim 14, UURF discloses a system that includes a processor that applies a tensor decomposition, or unfolding, algorithm by a processor (paras. [0069]-[0070]; A system comprising :an unfolding module configured to apply an unfolding algorithm, by a processor, to each of at least two Nth order tensors, representing data, to generate at least two matrices, wherein N> 2). UURF discloses that the higher-order GVSD algorithm is for more than  wherein the at least two tensors have a matching number of columns4 ATTORNEY DOCKET NO.: 21101.0349U3in each of all dimensions except an 1V' dimension). In addition, UURF discloses applying the higher-order generalized singular value decomposition methods as the unfolding algorithm that includes preserving the number of columns in one dimension common to (a) one of the at least two tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the matrices is a unique, weighted sum of subtensors having a matching number of columns in each of all dimensions, at least two of the sums having different weighting coefficients (para. [0066]; Appendix B wherein the applying the unfolding algorithm preserves the number of columns in one dimension common to (a) one of the at least two tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the matrices is a unique, weighted sum of subtensors having a matching number of columns in each of all dimensions, at least two of the sums having different weighting coefficients). UURF discloses determining a relative significance of subtensors as a ratio of the weighting coefficients (para. [0072]; a first determining module configured to determine a relative significance of the subtensors as a ratio of the weighting coefficients). UURF discloses that the analysis module of the system can determine an indicator of the health parameter of a subject based on the eigenvectors and values associated with the subject (para. [0070], [0110]; a second determining module configured to determine, by a processor and based on the relative significance of the subtensors, an indicator of a health parameter of a subject). UURF discloses that the term health parameter can include a differential diagnosis, a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, an indicator of the prognosis of the subject, or a predicted response to a treatment of the subject (paras. [0052]-[0053]; wherein the health parameter comprises at least one of a differential diagnosis, a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, a prognosis of the subject, or a predicted response to a treatment of the subject). UURF discloses that the system includes a display module that can display the indicator of the health parameter of the subject (para. [0069]-[0070]; an outputting module configured to output the indicator).
Regarding claim 15, UURF discloses that the exists an one-one-one mapping among the columns of the matrices (para. [0084]; wherein the tensors comprise one-to-one mappings among the columns across all but the Nth dimension of each of the tensors).
Concerning claim 16, UURF discloses that a one-to-one mapping does not necessarily exists among the rows of the tensors (para. [0084]; wherein the tensors do not comprise one-to-one mappings among the rows across the Nth dimension of each of the tensors).
Pertaining to claim 17, UURF discloses applying a decomposition algorithm, by a processor, to at least two subtensors to generate eigenvectors of AAT, ATA, BBT, and BTB (para. [0052]; applying a decomposition algorithm, by a processor, to the at least two subtensors, to generate, from the at least two subtensors A and B, eigenvectors of each of AAT, ATA, BBT, and BTB). 
As to claim 18, UURF discloses that the data may comprise indicators, represented in respective rows and columns of the tensor, of values of at least two index parameters (para. [0070]; wherein the data comprises indicators, represented in respective rows and columns of the tensor, of values of at least two index parameters). 
With respect to claim 19, UURF discloses applying the same unfolding algorithm (HO GSVD) as described in paras. [0054] and [0066] of the instant specification (para. [0066]; Appendix B; wherein the applying the unfolding algorithm includes appending into (N-1)* order tensors into (N-2)th order tensors that span (N-2) dimensions in each tensor).
Regarding claim 20, UURF discloses applying the same unfolding algorithm (HO GSVD) as described in para. [0054] and [0066] of the instant specification (para. [0066]; Appendix B; wherein the applying the unfolding algorithm includes appending into a matrix the columns or rows across a preserved dimension in each tensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over University of Utah Research Foundation (WO 2013/036874; 6 February 2018 IDS Document), referred to hereafter as “UURF”.
Concerning claim 1, UURF discloses a system that includes a processor that applies a tensor decomposition, or unfolding, algorithm by a processor (paras. [0069]-[0070]). UURF discloses that the higher-order GVSD algorithm is for more than two large-scale matrices with different row dimensions and the same column dimension (pg. 50, para. 4). In addition, UURF discloses applying the higher-order generalized singular value decomposition methods as the unfolding algorithm that includes preserving the number of columns in one dimension common to (a) one of the at least two tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the matrices is a unique, weighted sum of subtensors having a matching number of columns in each of all dimensions, at least two of the sums having different weighting coefficients (para. [0066]; Appendix B). UURF discloses determining a relative significance of subtensors as a ratio of the weighting coefficients (para. [0072]). UURF discloses that the analysis module of the system can determine an indicator of the health parameter of a subject based on the , a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, an indicator of the prognosis of the subject, or a predicted response to a treatment of the subject (paras. [0052]-[0053]). UURF discloses that the system includes a display module that can display the indicator of the health parameter of the subject (para. [0069]-[0070]). UURF also discloses that the equivalent method for the system can output the indicator of the health parameter along with a medical assessment that can be informed to a physician or the subject and appropriate recommendations for the treatment regimen to reduce the risk of a disease or effectively treat the disease can be made (para. [0053]). 
Pertaining to claim 2, UURF discloses that the exists an one-one-one mapping among the columns of the matrices (para. [0084]).
As to claim 3, UURF discloses that a one-to-one mapping does not necessarily exists among the rows of the tensors (para. [0084]).
With respect to claim 4, UURF discloses applying a decomposition algorithm, by a processor, to at least two subtensors to generate eigenvectors of AAT, ATA, BBT, and BTB (para. [0052]).
Regarding claim 5, UURF discloses that the data may comprise indicators, represented in respective rows and columns of the tensor, of values of at least two index parameters (para. [0070]).
Concerning claim 6-9 and 11, UURF discloses applying the same unfolding algorithm (HO GSVD) as described in paras. [0054] and [0066] of the instant specification (para. [0066]; Appendix B).
Pertaining to claim 10, UURF discloses that the therapy evaluated includes chemotherapy (para. [0064]).
 UURF discloses determining a relative significance of subtensors as a ratio of the weighting coefficients (para. [0072]). UURF discloses that the analysis module of the system can determine an indicator of the health parameter of a subject based on the eigenvectors and values associated with the subject (para. [0070], [0110]). UURF discloses that the term health parameter can include a differential diagnosis, a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, an indicator of the prognosis of the subject, or a predicted response to a treatment of the subject (paras. [0052]-[0053]). UURF discloses that the system includes a display module that can display the indicator of the health parameter of the subject (para. [0069]-[0070]). UURF also discloses that the equivalent method for the system can output the indicator of the health parameter along with a medical assessment that can be informed to a physician or the subject and appropriate recommendations for the treatment regimen to reduce the risk of a disease or effectively treat the disease can be made (para. [0053]).
With respect to claim 13, UURF discloses that the therapy evaluated includes chemotherapy (para. [0064]).
prima facie obvious.

Conclusion
13. No claims are allowed.

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631